DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2 (Figures 4-6) in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the ground(s) that while the species “are not obvious variants of each other”, applicant contends “no serious search burden exists”.  This is not found persuasive because species 3 is a caster with a hub, found in different subclasses, than the hubless casters of species 1 and 2.  Further, the structure of the hubless caster is different in each species, requiring different search queries, and searching different connection means.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/2020.  Examiner notes that claim 1 requires a “central mount member”, disclosed as part 440, which is shown in figure 9.  Examiner notes that applicant has elected species 2, figures 4-6, and therefore claim 1 and its dependents are not elected.  Further, claims 19 and 20 refer to “retention rings”, which are disclosed as part 540, used in figure 9.  Therefore, claims 19 and 20 are considered withdrawn.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ring” of claim 22, the use of slide bearing AND 
Examiner notes that most of the drawing objections can be remedied with claim amendments.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 27, applicant claims “lateral width of the tread portion is greater than a lateral width of the bearing surface of the tubular mount portion”.  Examiner notes that the only place of the specification regarding “width” is in [0046] and [0047].  In [0046] applicant discloses that the channel 155 (in not elected figure 3) has a width the “substantially matching” that of the rolling bearing.  In [0047] applicant discloses again that the channel 300 has a width “substantially matching” the width of roller bearing 200.  Therefore, in neither the drawing of the elected embodiment, nor the specification, does applicant support “lateral width of the tread portion is greater than a lateral width of the bearing surface” of claim 27.  
Examiner suggests cancellation of claim 27 to cure this deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 13, applicant claims several instances of intended function, but does not clearly and definitely what structural limitation applicant intends by these functional limitations.
A: “such that the rolling bearing is configured to enable the hubless caster to roll along a straight line with each of the two wheels rotating in a common direction about a first axis”.  Examiner notes that this functional language is the function by the structural limitation “rolling bearing being located between the central frame member and the tubular mount member”.  Since the rolling bearing does not directly engage the wheels, and most certainly does not give them “a straight line” to “roll along”, examiner is unsure of the rolling bearing 200 relationship to the wheels 100 in this functional limitation.  Examiner assumes that this functional limitation is equivalent to “such that the rolling bearing allows the tubular mount member to rotate within the central frame member”.  
B: “such that the two slide bearings are configured to enable the two wheels to simultaneously rotate in opposite directions when the hubless caster swivels about a second axis”.  Examiner notes that the slide bearings 220 are round inner surfaces of the wheels 100 that allows each wheel to independently rotate on the tubular mount member.  The “simultaneously rotate in opposite directions” situation is similar to that of a tank turning, which is achieved by altering the speed or rotation of each tread separately.  For purposes of examination, examiner assumes that “slide bearings are configured to enable each wheel to rotate about the tubular mount independently of each other”.  
Should applicant assert that two axes are structurally included by these functional limitations, examiner notes that applicant does not claim the caster stem 150, or the mounting hole for stem 150 which rotates the caster along a swivel axis.  If applicant wants to include the structure of the axes being perpendicular, examiner suggests claiming the rotating axis with the tubular mount, and claim a 

Regarding claim 14, applicant claims “single rolling bearing”.  Examiner is unsure if applicant intends a rolling bearing with one ball, or that the whole caster has only one rolling bearing.  Examiner suggests cancelling “wherein the rolling bearing of the hybrid bearing arrangement is a single rolling bearing, such that”, and retain only “the hubless caster has only one rolling bearing”.

Regarding claim 22, examiner notes that applicant seems to give multiple names to the same surface of the wheel.  Applicant in claim 13 claims “slide bearings”.  In claim 22, applicant claims “slide bearings each comprise a ring, defined by the mount portion of a respective one of the two wheels, having a bearing surface” and then the intended function as assumed in claim 13.  Examiner notes that the slide bearings are not, in fact, a separate piece called a “ring”.  Examiner notes that the slide bearings are an integral surface of the wheel 100.  Applicant seems to give that surface the name of “slide bearing”, “mount portion” and “bearing surface”.  Examiner assumes that claim 22 means “wherein the two slide bearings each comprise a surface of the mount portion of the wheel, configured to…”.  

Regarding claim 26, applicant claims “rolling bearing is located directly between, so as to contact both, the central frame member and the tubular mount member”.  Examiner is unsure if “so as to” is a positive limitation, examiner assumes so in order for claim 26 to further limit claim 13.  Examiner assumes that applicant intends “rolling bearing directly contacts both the central frame member and the tubular mount member”.  



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 23: Applicant claims a configuration “due to” a structure that is previously recited in claim 13.  Claim 13 previously recites “rolling bearing being located between the central frame member and the tubular mount member”.  Therefore, no additional structural limitation is made in claim 23.  Further, examiner notes that the intended function of claim 23 is also previously recited in claim 13.  Examiner notes that claim 23 does not further limit the structure of claim 13; therefore by rejecting claim 13, claim 23 is also rejected.

Regarding claim 24: Applicant claims a configuration “due to” a structure that is previously recited in claim 13.  Claim 13 previously recites “slide bearings located between the tubular mount member and the tread portion”.  Therefore, no additional structural limitation is made in claim 24.  Further, the intended function of claim 24 is also previously recited in claim 13.  Examiner notes that claim 24 does not further limit the structure of claim 13; therefore by rejecting claim 13, claim 24 is also rejected.

Regarding claim 25, applicant only claims a “configured to rotate together”, while claim 13 recites functional language that has the wheels are configured to rotate separately from the tubular mount member.  Examiner notes that these two configurations are in direct contrast with each other.  Examiner notes that applicant’s wheels are applied onto the tubular mount member by a round hole on a round pipe.  Therefore, by finding this structure, examiner contends that the prior art discloses the structure disclosed by applicant, and therefore meets both functional limitations; therefore by rejecting claim 13, claim 25 is also rejected.

Regarding claim 27, applicant claims “each of the two wheels has a bearing surface” and then claims “the bearing surface of the tubular mount portion”.  Examiner notes that these are two different parts with two different surfaces.  Further, examiner notes that the “wheels has a bearing surface” is identical to the “slide bearing” claimed in claim 13.  Examiner is unsure how to suggest fixing this claim.  Examiner notes that “configured to slide along a corresponding surface area of the tubular mount member when the two wheels rotate relative to the tubular mount member” is already present in claim 13.  Examiner notes that the prior art shows 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    878
    466
    media_image1.png
    Greyscale
Claim(s) 13-14, 16-18, 21-25, 27 are rejected under 35 U.S.C. 102a1 as being anticipated by 4706329 Screen.
Regarding claim 13, Screen discloses a hubless caster including two wheels 2, a central frame member 7, and a tubular mount member (rivet 20 in combination with “spacer bushes” 19), each of the two wheels 2 being mounted on the tubular mount member 20, each of the two wheels having a tread portion 15 and a mount portion 16, the hubless caster surrounding an open central corridor (hollow space within tubular mount member 20), the hubless caster having a hybrid bearing arrangement comprising both a rolling bearing 10 and two slide bearings (two abutting surfaces), the rolling bearing 10 being located between the central frame member 7 and the tubular mount member 20, such that the rolling bearing is configured to enable the hubless caster to roll along a straight line with each of the two wheels rotating in a common direction about a first axis (examiner notes that the tubular mount member 20 is rotationally mounted to the central frame member 7 by the rolling bearing 10), each of the two slide bearings (abutting surfaces) being such that the two slide bearings are configured to enable the two wheels to simultaneously rotate in opposite directions when the hubless caster swivels about a second axis (examiner notes that Screen discloses the structure, and therefore each wheel can move about the tubular mount member 20 independently of the other wheel).
Examiner notes that the caster of Screen has a rolling axis (through the interior of tubular mount member 20) and a swivel axis (along stem 5), which are perpendicular.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.  

Regarding claim 14, Screen discloses the hubless caster of claim 13, as best understood, wherein the rolling bearing 10 of the hybrid bearing arrangement is a single rolling bearing, such that the hubless caster has only one rolling bearing.  Examiner notes no other rollers are present in Screen except for the rollers present in “rolling bearing” location.

Regarding claim 16, Screen discloses the hubless caster of claim 13 wherein the rolling bearing is located at a midpoint between the two wheels in an axial direction (as shown in figure 1 above).

Regarding claim 17, Screen discloses the hubless caster of claim 13 wherein the rolling bearing comprises a plurality of ball bearings 10 and the hubless caster is devoid of other ball bearings.  

Regarding claim 18, Screen discloses the hubless caster of claim 13 wherein the central frame member 7 has a radially interior face having a channel 9 formed therein, the rolling bearing 10 being received in the channel (figure 1 above).

Regarding claim 21, Screen discloses the hubless caster of claim 13 wherein the first and second axes are orthogonal to each other; examiner notes that the rolling and swivel axes of Screen are orthogonal to each other.

Regarding claim 22, Screen discloses the hubless caster of claim 13, as best understood, wherein the two slide bearings 16 each comprise a surface of the wheel 2 configured to slide on the tubular mount member when the two wheels rotate relative to the tubular mount member (as shown in figure 1).  Please see 112d rejection above.

Regarding claim 23, Screen discloses the hubless caster of claim 13 wherein the tubular mount member 20 is configured to rotate relative to, and radially within, the central frame member due to the rolling bearing being located between the central frame member and the tubular mount member (as is already shown and disclosed in claim 13).  Please see 112d rejection above.

Regarding claim 24, Screen discloses the hubless caster of claim 23 wherein each of the two wheels is configured to rotate about the tubular mount member due to the two slide bearings being 

Regarding claim 25, Screen discloses the hubless caster of claim 13 wherein the mount portion 16 and the tread portion 15 of each wheel are configured to rotate together relative to the tubular mount member.  Both are non-rotatably attached to body 12 of the wheel 2.

Regarding claim 27, Screen discloses the hubless caster of claim 13 wherein the tread portion 15 of each of the two wheels 2 has a lateral width, the mount portion 16 of each of the two wheels 2 has a bearing surface (considered to be the same as the slide bearing) configured to slide along a corresponding surface area of the tubular mount member when the two wheels rotate relative to the tubular mount member (as previously discussed in claim 13), and wherein for each of the two wheels 2 the lateral width of the tread portion 15 is greater than a lateral width of the bearing surface 16 of the tubular mount portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Screen in view of 2007/0186373 Melara.
Examiner notes that the same modification is applied to both claims 15 and 26.

Melara discloses a hubless caster having two wheels 25 and 26, a central frame member 2 having a through hole perpendicular to the swivel axis 40, a tubular mount member 10 mounted within the through hole of the central frame member 2, and is in direct contact with the central mount member, while the wheels are also rotatably attached to the tubular mount member 10 in a location axially offset (in between) where the central mount member 2 is attached to the tubular mount member 10.
It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange where the parts of Screen are mounted to the tubular mount member of Screen, to the orientation and axial arrangement as known in Melara.  Examiner contends that by elongating the tubular mount member of Screen to separate the location of the mounting portions of the wheels of Screen, in the manner of Melara, so that the central mount member 7 of Screen contacts the tubular mount member of Screen, as is shown in Melara, would not alter the form, function, or use of Screen.  Examiner contends that spreading out the location of the known Screen caster would result in a wider caster, but would not alter the ability of Screen to rotate and function as a caster.  Examiner contends that the spreading out of these pieces is old and well known in the art, and as such is a functional equivalent.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   


Melara discloses a hubless caster having two wheels 25 and 26, a central frame member 2 having a through hole perpendicular to the swivel axis 40, a tubular mount member 10 mounted within the through hole of the central frame member 2, and is in direct contact with the central mount member, while the wheels are also rotatably attached to the tubular mount member 10 in a location axially offset (in between) where the central mount member 2 is attached to the tubular mount member 10.
It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange where the parts of Screen are mounted to the tubular mount member of Screen, to the orientation and axial arrangement as known in Melara.  Examiner contends that by elongating the tubular mount member of Screen to separate the location of the mounting portions of the wheels of Screen, in the manner of Melara, so that the central mount member 7 of Screen contacts the tubular mount member of Screen, as is shown in Melara, would not alter the form, function, or use of Screen.  Examiner contends that spreading out the location of the known Screen caster would result in a wider caster, but would not alter the ability of Screen to rotate and function as a caster.  Examiner contends that the spreading out of these pieces is old and well known in the art, and as such is a functional equivalent.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M MORGAN/Primary Examiner, Art Unit 3677